Title: [Diary entry: 13 May 1787]
From: Washington, George
To: 

Sunday 13th. About Nine o’clock Mr. Corbin and I set out, and dined at Chester, where I was met by Genls. Mifflin, Knox & Varnum—Colonls. Humphreys and Minges and Majors Jackson and Nicholas. After dinner we proceeded for the City. At the Ferry (Grays) I was met by the Troop of City light horse by whom (and a large concourse, I was escorted to Mrs. Houses—after passing the Artillery officers (who saluted) at the entrance of the City. On my arrival a peal was rung and Mr. Robt. Morris & his Lady again pressing me to lodge with them I had my baggage moved and took up my Quarters at their House—after paying my respects to the President of the State Doctr. Franklin.